The bill was to enforce a materialman's lien on a statement filed in the probate office as required by statute. *Page 211 
Gilbert v. Talladega Hdw. Co., 195 Ala. 474, 70 So. 660; Wilbourne v. Mann, 203 Ala. 26, 81 So. 816; Code 1907, § 4754 et seq.
It cannot be maintained under the statute that, because the Birmingham Realty Company gave credit for $4,750 of the cost of the improvements and made that sum payable in installments, this fact alone had the effect of preventing its legal claim under the statute for the difference between the original cost of the improvements (averred to be $9,073.86) and the sum of $4,750 that by contract was made payable in installments. A mechanic's or materialman's lien is extended to any interests in land which is legally subject to mortgage. Montandon v. Deas, 14 Ala. 33, 48 Am. Dec. 84; Ala. State Fair v. Ala. Gas Co., 131 Ala. 256, 31 So. 26.
The case of Lane  Bodley v. Jones, 79 Ala. 156, is not to the contrary of the effect given the statute by the circuit court in equity in the instant ruling, though by that and other decisions it was declared in this jurisdiction that the intention to discharge an antecedent debt may be implied from attending circumstances, and that the subsequent conduct of the creditor may be looked to, in a proper case, in arriving at a conclusion in respect to such intention. Manser v. Sims,157 Ala. 167, 47 So. 270; Jefferson Plumb.  Mill Supply Co. v. Peebles, 195 Ala. 608, 71 So. 413; Jacobs v. Goodwater Graphite Co., 205 Ala. 112, 87 So. 363. When the averments of the bill are construed according to the rule obtaining in such matters, no waiver of the mechanic's lien, expressed or implied, as to the balance of $4,323.86, is averred; nor is there anything averred in the bill or exhibits thereto that would show, when the pleadings are construed most strongly against the pleader, and it will not be inferred, that it was the intention of the parties to the instant contract that the balance of $4,323.86 was extended and to be paid by installments, as was their agreement as to the $4,750.
The averments of the bill were that to the full amount of the construction price of the house, to wit, $9,073.86, was applied the amount of $4,750 (stipulated to be paid by installments as indicated), leaving a balance due of $4,323.86 by respondent to complainant for work and labor done and material furnished by it in the construction of the house, pursuant to and in accordance with the plans and specifications and instructions of the said respondent, which was done and constructed by complainant. It was for the extent of this balance that the statutory lien was to be declared and enforced.
The decree is affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SOMERVILLE, JJ., concur.